SELECTA BIOSCIENCES, INC.
CONSULTING AGREEMENT
(Werner Cautreels)
This Consulting Agreement (this “Agreement”), dated as of December 1, 2018 (the
“Effective Date”), is made by and between Selecta Biosciences, Inc., a Delaware
corporation (the “Company”), and Werner Cautreels, Ph.D. (the “Consultant”).
WHEREAS, immediately prior to the Effective Date, the Consultant was an employee
of the Company and a party to certain agreements with the Company including: (i)
an Employment Agreement dated as of June 6, 2016 (the “Employment Agreement”);
and (ii) an Employee Nondisclosure, Noncompetition and Assignment of
Intellectual Property Agreement dated as of June 4, 2016 (the “Restrictive
Covenant Agreement”);
WHEREAS, the Company desires to engage the Consultant to perform consulting
services on behalf of the Company and the Consultant desires to perform such
services on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth herein the parties hereby agree as follows:
1.     Consulting Services.
(a)    The Company hereby retains the Consultant and the Consultant hereby
agrees to perform such consulting and advisory services relating to the Field of
Interest (as defined in Section 13(j)) as the Company may request and as set
forth in Schedule A (the “Consulting Services”).
(b)    The Consultant agrees to make himself available to render the Consulting
Services, at such times and locations as may be mutually agreed, from time to
time as requested by the Company. Except as provided in Schedule A, the
Consultant may deliver the Consulting Services over the telephone, in person or
by written correspondence.
(c)     The Consultant agrees to devote his best efforts to performing the
Consulting Services. The Consultant shall comply with all rules, procedures and
standards promulgated from time to time by the Company with regard to the
Consultant’s access to and use of the Company’s property, information, equipment
and facilities.
2.     Compensation. The Consultant shall be eligible for such compensation as
provided in Schedule A. The Company will reimburse the Consultant for such
reasonable business expenses as are incurred by the Consultant in the
performance of Consulting Services for the Company and pre-approved in writing
by the Company.
3.     Independent Contractor.
(a)    In furnishing the Consulting Services, the Consultant understands that he
will at all times be acting as an independent contractor of the Company and, as
such, will not be an employee of the Company and will not by reason of this
Agreement or by reason of his Consulting Services to the Company be entitled to
participate in or to receive any benefit or right under any of the Company’s
employee benefit or welfare plans. If the Consultant is reclassified by a state
or federal agency or court as an employee, the Consultant will become a
reclassified employee and will receive no benefits except those mandated by
state or federal law, even if by the terms of the Company's benefit plans in
effect at the time of such reclassification the Consultant would otherwise be
eligible for such benefits. The Consultant also will be responsible for paying
all withholding and other taxes required by law to be paid as and when the same
become due and payable and agrees to indemnify and hold the


1

--------------------------------------------------------------------------------



Company harmless from all liability with respect to any such taxes. Consultant
shall not enter into any agreements or incur any obligations on behalf of the
Company.
(b)    Notwithstanding Section 3(a), the parties agree that the Consultant’s
right to severance payments and benefits pursuant to Section 4(b) of the
Employment Agreement shall not be affected by the Consultant entering into or
performing his obligations under this Agreement. For the avoidance of doubt, for
purposes of calculating such payments and benefits, the Consultant’s Annual Base
Salary and Annual Bonus (as such terms are defined in the Employment Agreement)
will be determined as of the date of termination of the Consultant’s employment
with the Company on November 30, 2018. It is the intention of the parties that
the Consultant has incurred a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, effective
November 30, 2018.
4.    Term. The term of this Agreement will begin on the Effective Date and will
end on November 30, 2019 or upon earlier termination as provided below (the
“Term”). Either party may terminate this Agreement at any time by written notice
upon a material breach of the Agreement by the other party. The Company may
terminate this Agreement for any or no reason upon written notice to the
Consultant.
5.      Exceptions to this Agreement.
(a)    Certain Other Contracts. The Company acknowledges that the Consultant is
now or may become a party to agreements with third parties relating to the
disclosure of information, the ownership of inventions, restrictions against
competition and/or similar matters. The Consultant represents and agrees that
the execution, delivery and performance of this Agreement does not and will not
conflict with any other agreement, policy or rule applicable to the Consultant.
The Consultant will not (i) disclose to the Company any information that he is
required to keep secret pursuant to a confidentiality agreement with a third
party, (ii) use the funding, resources, facilities or inventions of any third
party to perform the Consulting Services, or (iii) perform the Consulting
Services in any manner that would give any third party rights to any
intellectual property created in connection with such services.
(b)    Prior Inventions. The Consultant has informed the Company, in writing, of
any and all inventions which he claims as his own or otherwise intends to
exclude from this Agreement because it was developed by him prior to the date of
this Agreement. The Consultant acknowledges that after execution of this
Agreement he shall have no right to exclude any Company Inventions (as defined
in Section 7(a)) from this Agreement.
6.    Confidential Information. While providing the Consulting Services to the
Company and thereafter, the Consultant shall not, directly or indirectly, use
any Confidential Information (as defined below) other than pursuant to his
provision of the Consulting Services by and for the benefit of the Company, or
disclose to anyone outside of the Company any such Confidential Information. The
term “Confidential Information” as used throughout this Agreement shall mean all
trade secrets, proprietary information and other data or information (and any
tangible evidence, record or representation thereof), written or oral, whether
prepared, conceived or developed by a consultant or employee of the Company
(including the Consultant) or received by the Company from an outside source,
which is in the possession of the Company (whether or not the property of the
Company) and which is maintained in secrecy or confidence by the Company.
Without limiting the generality of the foregoing, Confidential Information shall
include:
(a)     any idea, improvement, invention, innovation, development, concept,
technical data, design, formula, device, pattern, sequence, method, process,
composition of matter, computer program or software, source code, object code,
algorithm, model, diagram, flow chart, product specification or design, plan for
a new or revised product, sample, compilation of information, or work in
process, or parts thereof, and any and all revisions and improvements relating
to any of the foregoing (in each case whether or not reduced to tangible form);
and
(b)     the name of any customer, supplier, employee, prospective customer,
sales agent, supplier or consultant, any sales plan, marketing material, plan or
survey, business plan or opportunity, product or


2

--------------------------------------------------------------------------------



development plan or specification, business proposal, financial record, or
business record or other record or information relating to the present or
proposed business of the Company.
Notwithstanding the foregoing, the term Confidential Information shall not apply
to information which the Company has voluntarily disclosed to the public without
restriction or which has otherwise lawfully entered the public domain.
The Consultant acknowledges that the Company from time to time has in its
possession information (including product and development plans and
specifications) which represent information which is claimed by others to be
proprietary and which the Company has agreed to keep confidential. The
Consultant agrees that all such information shall be Confidential Information
for purposes of this Agreement.
The Consultant agrees that all originals and all copies of materials containing,
representing, evidencing, recording, or constituting any Confidential
Information, however and whenever produced (whether by the Consultant or
others), shall be the sole property of the Company.
The parties agree that the Consultant’s duties with respect to: (i) Confidential
Information (as defined in the Restrictive Covenant Agreement) that was received
by the Consultant during the term of his employment shall be as set forth in
Section 2 of the Restrictive Covenant Agreement; and (ii) Confidential
Information (as defined herein) that was received by the Consultant on or after
the Effective Date shall be as set forth in this Section 6.
7.    Company Inventions.
(a)    Inventions Made On or After the Effective Date. The Consultant agrees
that all Confidential Information and all other discoveries, inventions, ideas,
concepts, trademarks, service marks, logos, processes, products, formulas,
computer programs or software, source codes, object codes, algorithms, machines,
apparatuses, items of manufacture or composition of matter, or any new uses
therefor or improvements thereon, or any new designs or modifications or
configurations of any kind, or works of authorship of any kind, including,
without limitation, compilations and derivative works, whether or not patentable
or copyrightable, conceived, developed, reduced to practice or otherwise made by
the Consultant during the Term of this Agreement, either alone or with others,
and in any way related to or arising out of: (i) the Field of Interest; (ii) the
Consulting Services; or (iii) Confidential Information of the Company, whether
or not conceived, developed, reduced to practice or made on the Company’s
premises (collectively, “Company Inventions”), and any and all services and
products which embody, emulate or employ any such Company Invention or
Confidential Information shall be the sole property of the Company and all
copyrights, patents, patent rights, trademarks and reproduction rights to, and
other proprietary rights in, each such Company Invention or Confidential
Information, whether or not patentable or copyrightable, shall belong
exclusively to the Company. The Consultant agrees that all such Company
Inventions shall constitute works made for hire under the copyright laws of the
United States and hereby assigns and, to the extent any such assignment cannot
be made at the present time, agrees to assign, to the Company any and all
copyrights, patents and other proprietary rights he may have in any such Company
Invention, together with the right to file and/or own wholly without
restrictions applications for United States and foreign patents, trademark
registration and copyright registration and any patent, or trademark or
copyright registration issuing thereon.
(b)    Inventions Made Prior to the Effective Date. The parties agree that the
Consultant’s duties with respect to inventions made during the term of his
employment shall be as set forth in Sections 3, 4 and 5 of the Restrictive
Covenant Agreement.
8.    Consultant’s Obligation to Keep Records. Consultant shall make and
maintain adequate and current written records of all Company Inventions, and
shall disclose all Company Inventions promptly, fully and in writing to the
Company immediately upon development of the same and at any time upon request.
9.    Consultant’s Obligation to Cooperate. The Consultant will, at any time
during or after the Term of this Agreement, upon request of the Company, execute
all documents and perform all lawful acts which the Company considers necessary
or advisable to secure its rights hereunder and to carry out the intent of this


3

--------------------------------------------------------------------------------



Agreement. Without limiting the generality of the foregoing, the Consultant will
assist the Company in any reasonable manner to obtain for its own benefit
patents or copyrights in any and all countries with respect to all Company
Inventions assigned pursuant to Section 7, and the Consultant will execute, when
requested, patent and other applications and assignments thereof to the Company,
or Persons (as defined in Section 13(j)) designated by it, and any other lawful
documents deemed necessary by the Company to carry out the purposes of this
Agreement, and the Consultant will further assist the Company in every way to
enforce any patents and copyrights obtained, including testifying in any suit or
proceeding involving any of said patents or copyrights or executing any
documents deemed necessary by the Company, all without further consideration
than provided for herein. It is understood that reasonable out‑of‑pocket
expenses of the Consultant’s assistance incurred at the request of the Company
under this Section will be reimbursed by the Company.
10.    Noncompetition. Subject to written waivers that may be provided by the
Company upon request, which shall not be unreasonably withheld, the Consultant
agrees that during the Term of this Agreement (the “Restricted Period”), the
Consultant shall not directly or indirectly (i) provide any services in the
Field of Interest to any Person other than the Company, (ii) become an owner,
partner, shareholder, consultant, agent, employee or co-venturer of any Person
that has committed, or intends to commit, significant resources to the Field of
Interest. Notwithstanding the foregoing, the Consultant may purchase as a
passive investment up to one percent (1%) of any class or series of outstanding
voting securities of any Person that has committed significant resources to the
Field of Interest if such class or series is listed on a national or regional
securities exchange or publicly traded in the “over-the-counter” market.
11.    Nonsolicitation. During the Restricted Period, the Consultant shall not
(i) solicit, encourage, or take any other action which is intended to induce any
employee of, or consultant to, the Company (or any other Person who may have
been employed by, or may have been a consultant to, the Company during the Term)
to terminate his or her employment or relationship with the Company in order to
become employed by or otherwise perform services for any other Person or (ii)
solicit, endeavor to entice away from the Company or otherwise interfere with
the relationship of the Company with any Person who is, or was within the
then-most recent 12 month period, a client or customer of the Company.
12. Return of Property. Upon termination of the Consultant’s engagement with the
Company, or at any other time upon request of the Company, the Consultant shall
return promptly any and all Confidential Information, including customer or
prospective customer lists, other customer or prospective customer information
or related materials, computer programs, software, electronic data,
specifications, drawings, blueprints, medical devices, samples, reproductions,
sketches, notes, notebooks, memoranda, reports, records, proposals, business
plans, or copies of them, other documents or materials, tools, equipment, or
other property belonging to the Company or its customers which the Consultant
may then possess or have under his control. The Consultant further agrees that
upon termination of his engagement he shall not take with him any documents or
data in any form or of any description containing or pertaining to Confidential
Information or any Company Inventions.
13.    Miscellaneous.
(a)     Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof (i.e., the Consultant’s relationship with Company as a consultant)
and supersede all other prior agreements and understandings, both written and
oral, between the parties with respect to such subject matter. For the avoidance
of doubt, this Agreement does not amend or supersede the Employment Agreement
(including the severance benefits payable thereunder), the Restrictive Covenant
Agreement or any separation and release agreement between the Company and the
Consultant regarding the Consultant’s termination of employment from the
Company.
(b)    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
This Agreement is not intended to confer upon any person other than the parties
hereto any rights or remedies hereunder, except as otherwise expressly provided
herein and shall not be assignable by operation of law or otherwise.


4

--------------------------------------------------------------------------------



(c)    Amendments and Supplements. This Agreement may not be altered, changed or
amended, except by an instrument in writing signed by the parties hereto.
(d)    No Waiver. The terms and conditions of this Agreement may be waived only
by a written instrument signed by the party waiving compliance. The failure of
any party hereto to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
such party thereafter to enforce each and every such provision. No waiver of any
breach of or non-compliance with this Agreement shall be held to be a waiver of
any other or subsequent breach or non-compliance.
(e)    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the Commonwealth of
Massachusetts, without regard to its principles of conflicts of laws.
(f)    Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered by hand, sent by facsimile
transmission with confirmation of receipt, sent via a reputable overnight
courier service with confirmation of receipt requested, or mailed by registered
or certified mail (postage prepaid and return receipt requested) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice), and shall be deemed given on the date on which
delivered by hand or otherwise on the date of receipt as confirmed:
To the Company:
Selecta Biosciences, Inc.
480 Arsenal Way
Watertown, MA 02472
Attention: Vice President, Human Resources


To the Consultant: at the last address that the Company has in its personnel
records for the Consultant


(g)     Remedies. The Consultant recognizes that money damages alone would not
adequately compensate the Company in the event of breach by the Consultant of
this Agreement, and the Consultant therefore agrees that, in addition to all
other remedies available to the Company at law, in equity or otherwise, the
Company shall be entitled to injunctive relief for the enforcement hereof. All
rights and remedies hereunder are cumulative and are in addition to and not
exclusive of any other rights and remedies available at law, in equity, by
agreement or otherwise.
(h)    Survival; Validity. Notwithstanding the termination of the Consultant’s
relationship with the Company (whether pursuant to Section 4 or otherwise), the
Consultant’s covenants and obligations set forth in Sections 6, 7, 9 and 12
shall remain in effect and be fully enforceable in accordance with the
provisions thereof. In the event that any provision of this Agreement shall be
determined to be unenforceable by reason of its extension for too great a period
of time or over too large a geographic area or over too great a range of
activities, it shall be interpreted to extend only over the maximum period of
time, geographic area or range of activities as to which it may be enforceable.
If, after application of the preceding sentence, any provision of this Agreement
shall be determined to be invalid, illegal or otherwise unenforceable by a court
of competent jurisdiction, the validity, legality and enforceability of the
other provisions of this Agreement shall not be affected thereby. Except as
otherwise provided in this Section 13(h), any invalid, illegal or unenforceable
provision of this Agreement shall be severable, and after any such severance,
all other provisions hereof shall remain in full force and effect.
(i)    Construction. A reference to a Section or a Schedule shall mean a Section
in or Schedule to this Agreement unless otherwise expressly stated. The titles
and headings herein are for reference purposes only and shall not in any manner
limit the construction of this Agreement which shall be considered as a whole.
The words “include,” “includes” and “including” when used herein shall be deemed
in each case to be followed by the


5

--------------------------------------------------------------------------------



words “without limitation.” Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.
(j)    Certain Definitions.
“Field of Interest” shall mean immunomodulatory nanoparticles and any other
projects related to the Company’s proprietary technology currently in
development or initiated during the Term.
“Person” shall mean an individual, a corporation, an association, a partnership,
an estate, a trust and any other entity or organization.
(k)    Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute one and the same Agreement.
(l)    Whistleblower Protections; Trade Secrets. Nothing in this or any prior
agreement between the Consultant and the Company (collectively, the “Subject
Documents”) prevents the Consultant from reporting possible violations of law or
regulation to any governmental agency or entity in accordance with Section 21F
of the Securities Exchange Act of 1934, Section 806 of the Sarbanes-Oxley Act of
2002 or any other whistleblower protection provisions of state or federal law or
regulation (including the right to receive an award for information provided to
any such government agencies). Furthermore, in accordance with 18 U.S.C. § 1833,
notwithstanding anything to the contrary in any Subject Document: (a) the
Consultant shall not be in breach of any Subject Document, and shall not be held
criminally or civilly liable under any federal or state trade secret law (i) for
the disclosure of a trade secret that is made in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal; and (b) if
the Consultant files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Consultant may disclose the trade secret to the
Consultant’s attorney, and may use the trade secret information in the court
proceeding, if the Consultant files any document containing the trade secret
under seal, and does not disclose the trade secret, except pursuant to court
order.
[Signature Page Follows]




6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Consulting Agreement to be
executed as an agreement under seal as of the date first written above.


 
 
 
SELECTA BIOSCIENCES, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Patrick Zenner
 
 
 
 
Name:
Patrick Zenner
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CONSULTANT: December 1, 2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Werner Cautreels, Ph.D.
 
 
 
Werner Cautreels, Ph.D.
 







7

--------------------------------------------------------------------------------






Schedule A


1.    Description of Consulting Services.
(a)    Duties. The Consultant shall provide such consulting services relating to
the Field of Interest and the transition of the Consultant’s prior
responsibilities as an executive of the Company as the Company reasonably
requests in connection with the operation of the Company’s business. The
Consultant shall report to the Company’s Chief Executive Officer (“CEO”).
(b)    Time Commitment. From time to time, the CEO may provide the Consultant
with a good faith estimate of the Company’s need for Consulting Services. Upon
receipt of such estimate, the Consultant shall promptly advise the CEO if the
estimated demand is acceptable or if it needs to be modified. Notwithstanding
the foregoing, the Company and the Consultant acknowledge and agree that the
Consultant will provide the Consulting Services for no more than 10 hours per
month during the Term.
2.    Compensation.
The Company and the Consultant agree that the Consultant’s service under this
Agreement constitutes continuous service to the Company for purposes of any
equity or equity-based compensation awards of the Company held by the Consultant
and such awards will continue to vest and, if applicable, become exercisable in
accordance with their terms as a result of the Consultant providing the
Consulting Services during the Term. Notwithstanding anything to the contrary in
the Company’s 2008 Stock Incentive Plan, 2016 Incentive Award Plan or any of the
Consultant’s award agreements thereunder, the Consultant’s options to purchase
shares of the common stock of the Company that are outstanding, vested and
exercisable as of the expiration of the Term will remain outstanding and
exercisable until the date that is 180 days following the expiration of the
Term; provided that, (a) in no event will any option be exercisable after the
final expiration date of the option set forth in the applicable option award
agreement and (b) each option will remain subject to earlier termination in
connection with a corporate transaction or event in accordance with the
documents governing the option. Except as otherwise provided on this Schedule A,
the Consultant will not receive compensation for performing the Consulting
Services under this Agreement.




8